     Case 2:20-cv-09813-DMG-AFM Document 54 Filed 07/20/21 Page 1 of 4 Page ID #:249




 1     CASEY R. FRONK (Illinois State Bar No. 6296535)
       ADMITTED PRO HAC VICE
 2     FronkC@sec.gov                                NOTE: CHANGES HAVE BEEN
       TRACY S. COMBS (Cal. Bar No. 298664)
 3     CombsT@sec.gov                                MADE TO THIS DOCUMENT
       Counsel for Plaintiff
 4     U.S. Securities and Exchange Commission      See underscored material below
       351 South West Temple, Suite 6.100
 5     Salt Lake City, UT 84101-1950
       Tel.: (801) 524-5796
 6     Fax: (801) 524-3558
 7     Local Counsel:
       AMY JANE LONGO (Cal. Bar No. 198304)
 8     444 S. Flower Street, Suite 900
       Los Angeles, California 90071
 9     Email: LongoA@sec.gov
       Phone: (323) 965-3835
10     Fax: (213)-443-1904
11
                         UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13                            WESTERN DIVISION
14
15      SECURITIES AND EXCHANGE               Case No. 2:20-cv-09813 DMG
        COMMISSION,                           (AFMx)
16
17                  Plaintiff,
                                              [PROPOSED] PROTECTIVE
18            vs.                             ORDER
19      ALEX DUAIN FORESTER, an
        individual; MICHAEL ROBERT
20      HICKS, an individual; YARDEN
21      MOSHE MONY KRAMPF, an
        individual; CHRISTOPHER
22      BYUNGIN LEE, an individual;
        SEAN ANDREW O’NEAL, an
23      individual; MICHAEL ROY
24      RAYNOR, an individual; and, LEE
        SOBEL, an individual,
25
                    Defendants.
26
27
28
     Case 2:20-cv-09813-DMG-AFM Document 54 Filed 07/20/21 Page 2 of 4 Page ID #:250




 1              1.     DEFINITIONS
 2              1.1    Party: any party to this action, including all of its officers, employees,
 3     attorneys, consultants, retained experts, and support staff.
 4              1.2    Confidential Discovery Material: all Confidential items or
 5     information, regardless of the medium or manner generated, stored, or maintained
 6     (including, among other things, Fed. R. Civ. Proc. 26 disclosures, testimony,
 7     transcripts, or tangible things) produced by a Party in discovery in the course of
 8     this litigation, whether voluntarily or in response to a request for production of
 9     documents pursuant to Fed R. Civ. Proc. 34, that are not otherwise publicly
10     available.
11              1.3    Receiving Party: a Party that receives Confidential Discovery
12     Material from a Producing Party.
13              1.4    Producing Party: a Party that produces Confidential Discovery
14     Material in this action.
15              2.     SCOPE
16              The protection conferred by this Protective Order covers not only
17     Confidential Discovery Material (as defined above), but also any confidential
18     information copied or extracted therefrom, as well as all copies, excerpts,
19     summaries, or compilations thereof that might reveal Confidential Discovery
20     Material. The Parties shall stamp or otherwise mark Confidential Discovery
21     Material with the words “CONFIDENTIAL – SUBJECT TO PROTECTIVE
22     ORDER”. Any use of Confidential material at trial shall be governed by the orders
23     of the trial judge. This Order does not govern the use of Confidential material at
24     trial.
25              3.    DURATION
26              Even after termination of this litigation, the confidentiality obligations
27     imposed by this Protective Order shall remain in effect until a Producing Party
28     agrees otherwise in writing or a court order otherwise directs.

                                                    1
     Case 2:20-cv-09813-DMG-AFM Document 54 Filed 07/20/21 Page 3 of 4 Page ID #:251




 1             4.    ACCESS TO AND USE OF DISCLOSURE OR DISCOVERY
 2                   MATERIAL
 3             4.1   The Parties shall not disclose Confidential Discovery Material
 4     received from a Producing Party, other than for purposes related to this litigation.
 5             4.2   Confidential Discovery Material received from a Producing Party may
 6     be used for purposes related to this litigation, including use in depositions in this
 7     litigation, use in connection with expert witnesses and consultants, and may be
 8     submitted and/or referenced in filings and arguments made to the Court in this
 9     case.
10             4.3    Nothing in this Protective Order shall alter the Parties’ obligations
11     under Federal Rule of Civil Procedure 5.2.
12             4.4   No Party shall disclose Confidential Discovery Material for purposes
13     not related to this litigation, including disseminating or disclosing Confidential
14     Discovery Material to the media, making such information available to the public
15     and/or posting such information on the internet. Notwithstanding this paragraph,
16     nothing in this Protective Order shall restrict the dissemination of any document
17     which is publicly available by virtue of being filed with the Court in the course of
18     this litigation.
19             4.5   The Parties shall redact personally identifiable information from all
20     Confidential Discovery Material electronically filed with the Court in this case as
21     required by LR 5.2-1. The Parties may file Confidential Discovery Material with
22     the Court under seal only as permitted by LR 79-5.
23             4.6   Disclosure of “Disclosure or Discovery Material” by the Commission.
24     Notwithstanding the above paragraphs, nothing in this Protective Order shall be
25     construed to limit or otherwise abrogate the Commission’s ability to makes its files
26     available as described in the “Routine Uses of Information” section of SEC Form
27     1662 or to comply with any other statutory obligation. The Commission may
28     disclose Confidential Discovery Material in a manner consistent with the “Routine

                                                  2
     Case 2:20-cv-09813-DMG-AFM Document 54 Filed 07/20/21 Page 4 of 4 Page ID #:252




 1     Uses of Information” section of SEC Form 1662 or to comply with any other
 2     statutory or regulatory obligation without notifying or seeking permission from the
 3     Producing Party.
 4
 5
 6
 7                                           IT IS SO ORDERED.
 8
 9                                           ______________________________
10                                              Alexander F. MacKinnon
                                             UNITED STATES MAGISTRATE JUDGE
11
12
                                             DATED: 7/20/2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
